DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 9/05/2019.  Claims 1-19 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 have been considered by the examiner.

Claim Objections
Claims 2-17 are objected to because of the following informalities: all the variables on the equations presented need to be defined in the claims 2-17, e.g. Cmed presented in claim 7, should be defined in the claim as the sonic speed of the first ultrasonic pulses, etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.  	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Baumoel US2016/0305805A1 (hereinafter Baumoel).
Regarding claim 1, Baumoel teaches an apparatus for measuring a flow velocity of a fluid in a pipe (see abstract, para. 0022, 0040, 0058, 0064, 0077; Fig. 1-6), comprising: 
a housing in which a first ultrasonic transducer and a second ultrasonic transducer are arranged at a predefined distance to each other (see Fig. 1, where upstream transducer 111 and upstream transducer 2 are arranged at a predefined distance in an enclosure 101 on pipe 102; see para. 0019-0020, 0039-0045, 0053-0054, 0086; Fig. 6), 
the first ultrasonic transducer (see element 111) including a first sound transmitting element (see element 301) and a transmitter/receiver unit (see element 303) mounted thereto which are configured to emit first ultrasonic pulses at different angles (see Fig. 6, para. 0019-0025, 0039-0045, 0050-0055), 

the first ultrasonic transducer being configured to receive the second ultrasonic pulses and generate a second electronic output signal (see Fig. 6, para. 0019-0025, 0039-0045, 0050-0055); and 
a control and evaluation unit (see element 130) electrically coupled to the first and second transducers, the control and evaluation unit (see element 130) being configured to tune the first transducer (element 111) to generate a first electronic output signal of a maximum amplitude, and tune the second transducer (see element 121) to generate a second electronic output signal of a maximum amplitude, wherein the control and evaluation unit (element 130) is configured to measure a flight time of the first ultrasonic pulses (TLu) and a time of flight of the second ultrasonic pulses (TLd) travelling between the first and second transducer (see para. 0019-21; Fig. 2; para. 0039-0045, 0053-0054, 0067-0069, 0086; fig. 6).
Regarding claim 11, Baumoel teaches all the materials as applied above and further teaches a wedge shaped element or a mechanical grating which is arranged between the first transmitter/receiver unit and a wall of that the pipe (Baumoel specifically teaches a wedge affixed to the outer pipe wall so the transducer/receiver can be affixed to the wedge at an angle relative to the pipe wall, therefore the system comprises a wedge element arranged between the first transmitter/receiver and a wall . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  	Claim 2, 12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumoel US2016/0305805A1 in view of Wallen US Patent 6,098,467.
Regarding claim 2 Baumoel teaches all the materials as applied above however it does not expressly or explicitly teaches that the control and evaluation unit is configured to determine a speed of the fluid running through the pipe according to the following relation: V med = L 2 * ( T 2 - T 1 )/( T 1 + T 2 ) 2 . 
Examiner contends that the equation/relation used to determine a speed of the fluid running through the pipe is well known to those knowledgeable in the art and Wallen is evidence of the fact.  Wallen teaches to determine the fluid flow rate from upstream transit time and downstream transit time using the expression V=K(Tu-Td)/(Tu+Td)2 (see col. 57-67).

Regarding claim 12,  Baumoel teaches a method of measuring a flow velocity of a fluid in a pipe (see abstract, para. 0022, 0040, 0058, 0064, 0077; Fig. 1-6), comprising the following steps: 
attaching the apparatus of claim 1 to an outer surface of a linear section of the pipe and aligning the housing (see element 101) such that the predefined linear distance between the first and second transducer (see elements 111,121) extends in parallel to a longitudinal axis of a linear section of the pipe (see element 102) (see Fig. 1-6, see para. 0019-21; Fig. 2; para. 0039-0045, 0053-0054, 0067-0069, 0086; fig. 6); 
tuning the first transducer (see element 121) to an angle which generates an electronic output signal of a maximum amplitude in the second transducer (see element 111; see para. 0019-21; Fig. 2; para. 0039-0045, 0053-0054, 0067-0069, 0086; fig. 6); 
tuning the second transducer (see element 121) to an angle which generates an electronic output signal of a maximum amplitude in the first transducer (see element 111; see para. 0019-21; Fig. 2; para. 0039-0045, 0053-0054, 0067-0069, 0086; fig. 6); 
measuring a flight time (TLu) of first ultrasonic pulses travelling from the first transducer (see element 111) to the second transducer (see element 121) and measuring a flight time of second ultrasonic pulses (TLd) travelling from the second 
calculating a speed of the fluid running through the pipe (element 102), (see para. 0019-21; Fig. 2; para. 0039-0045, 0053-0054, 0067-0069, 0086; fig. 6). 
However, Baumoel do not expressly or explicitly teaches the specific equation V med = L 2 * ( T 2 - T 1 )/( T 1 + T 2 ) 2 being used to calculate the speed of the fluid.
Examiner contends that the equation/relation used to determine a speed of the fluid running through the pipe is well known to those knowledgeable in the art and Wallen is evidence of the fact.  Wallen teaches to determine the fluid flow rate from upstream transit time and downstream transit time using the expression V=K(Tu-Td)/(Tu+Td)2 (see col. 57-67).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to use a well-known relation in order to determine the fluid flow rate in order to accurately  evaluate fluid flow velocity ensuring the system is working within expected tolerances and detecting accurately and reliably changes in the fluid flow velocity.
Regarding claim 18, Baumoel further teaches that tuning the first transducer to the angle which generates the electronic output signal of the maximum amplitude in the second transducer comprises tuning the frequency to a frequency (see para. 0019-0021; Fig. 2; para. 0039-0045, 0053-0054, 0067-0069, 0086; fig. 6, wherein a designated frequency is applied of the max amplitude).
Regarding claim 19, Baumoel further teaches that tuning the second transducer to the angle which generates the electronic output signal of the maximum amplitude in .

3.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumoel US2016/0305805A1 in view of Huang et al. US20100299088A1 (hereinafter Huang).
Regarding claim 10, Baumoel teaches all the materials as applied above, and further teaches a clamp on transducer (see para. 0022), however, it do not expressly or explicitly teaches that the housing is releasably mountable to the pipe. 
Huang teaches a removable/releasable ultrasonic flowmeter comprising a coupling that may be of a removable type such as clamp-on (see abstract, para. 0041, 0045). 
Therefore, given the teachings of Huang it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to modify the housing of the system of Baumoel with the teachings of Huang in order to make the housing releasably mountable on the pipe for the benefit of providing a means that would allow for the flowrate meter to be affixed to the pipe in the desired location in order to precisely and accurately determine the flowrate at the desired locations on the pipe.



Allowable Subject Matter
Claims 3-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the objections made to claims 3-9 and 13-17 due to minor informalities.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864